Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 1 of 20 PagelID 1
FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLOR Ace l PA 3: i”

ORLANDO DIVISION
ul rit] co URT
oy IST FLORIDA
UNITED STATES OF AMERICA sabe DI BigERr OF ws
Plaintiff,
v. Case No. 6:20-cv

APPROXIMATELY $5,698,846.38
SEIZED FROM BANK OF AMERICA
ACCOUNT NUMBER

898116276448 HELD IN THE NAME OF
CHURCH OF FLORIDA, INC.,

APPROXIMATELY $1,850,165.00
SEIZED FROM BANK OF AMERICA
ACCOUNT NUMBER

898107273900 HELD IN THE NAME OF
CHURCH OF FLORIDA, INC.,

APPROXIMATELY $868,250.00
SEIZED FROM FIRST AMERICAN
TRUST FSB ACCOUNT NUMBER
3126180000 HELD IN THE NAME OF

FIRST AMERICAN TITLE INSURANCE
Company,

Defendants.
VERIFIED COMPLAINT FOR FORFEITURE IN REM
In accordance with Rule G(2) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions, Plaintiff the United States brings this

complaint and alleges upon information and belief as follows:
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 2 of 20 PagelD 2

NATURE OF THE ACTION
1. This is a civil action in rem to forfeit to the United States, pursuant to 18
U.S.C. §§ 981(a)(1)(A), (a)(1)(C) and Rule G(2), the following:
a. Approximately $5,698,846.38 seized from Bank of America
Account Number 898116276448 held in the name of Church of
Florida, Inc.;
b. Approximately $1,850,165.00 seized from Bank of America
Account Number 898107273900 held in the name of Church of
Florida, Inc.; and
c. Approximately $868,250.00 seized from First American Trust
FSB Account Number 3126180000, held in the name of First
American Title Insurance Company,
(Defendant Funds) on the grounds that the funds are proceeds obtained from bank
fraud offenses, in violation of 18 U.S.C. § 1344. In addition, the funding of the
subject accounts and attempted purchase of real estate involved transactions
knowingly made with more than $10,000 in criminally derived funds, in violation of
18 U.S.C. § 1957(a). Lastly, the perpetrators of the fraud attempted to conceal the
source, nature, and location of the bank fraud proceeds by moving the proceeds
through numerous bank accounts, held in different names, in violation of 18 U.S.C. §

1956(a)(1)(B)(i). Thus, the Defendant Funds are subject to civil forfeiture pursuant

to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C).
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 3 of 20 PagelD 3

JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over an action commenced by
the United States by virtue of 28 U.S.C. § 1345, and over an action for forfeiture by
virtue of 28 U.S.C. § 1355.

3. This Court has in rem jurisdiction over the Defendant Funds pursuant to
28 U.S.C. § 1355(b)(1)(A), because venue properly lies in the Middle District of
Florida pursuant to 28 U.S.C. § 1395.

4, Venue is proper in the United States District Court for the Middle
District of Florida pursuant to 28 U.S.C. § 1355(b)(1), because pertinent acts or
omissions giving rise to the forfeiture occurred in this District.

5. Because the Defendant Funds are in the government’s possession,
custody, and control, the United States requests that the Clerk of Court issue an
arrest warrant in rem, upon the filing of the complaint, pursuant to Supplemental
Rule G(3)(b)(1). The United States will then execute the warrant on the property
pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

THE DEFENDANT IN REM

6. The Defendant Funds consist of 1) approximately $5,698,846.38 seized
from Bank of America Account Number 898116276448 held in the name of Church
of Florida, Inc.; 2) approximately $1,850,165.00 seized from Bank of America
Account Number 898107273900 held in the name of Church of Florida, Inc.; and 3)

approximately $868,250.00 seized from First American Trust FSB Account Number
3
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 4 of 20 PagelD 4

3126180000, held in the name of First American Title Insurance Company. The
funds were seized by the United States Secret Service on or about September 16,
2020 pursuant to a Federal seizure warrant after a finding of probable cause that the
funds constituted proceeds of bank fraud offenses and property involved in money
laundering offenses.

7. As set as set forth in Supplemental Rule G(3)(b)(i), the Clerk of Court
must issue a warrant to arrest the Defendant Funds if they are in the government’s
possession, custody, or control.

BASIS FOR FORFEITURE

8. The Court’s authority to order civil forfeiture of property for violations
of 18 U.S.C. § 1344 is found in 18 U.S.C. § 981(a)(1)(C). Section 981(a){1)(C)
provides for the civil forfeiture of any property, real or personal, which constitutes or
is derived from proceeds traceable to a violation of 18 U.S.C. § 1344.

9. The Court’s authority to order civil forfeiture of property for violations
of 18 U.S.C. §§ 1956 and 1957 is found in 18 U.S.C. § 981(a)(1)(A). Section
981(a)(1)(A) provides for the civil forfeiture of any property, real or personal,
involved in a transaction or attempted transaction in violation of §§ 1956 and 1957,
or any property traceable to such property.

10. As required by Rule G(2)(f), the facts set forth herein support a
reasonable belief that the government will be able to meet its burden of proof at trial.

Specifically, they support a reasonable belief that the government will be able to
4
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 5 of 20 PageID 5

show by a preponderance of the evidence that the Defendant Funds are proceeds of
bank fraud offenses and property involved in money laundering offenses.
FACTS

11. Atall times relevant, Aaron M. Moody was employed as a Special
Agent with the USSS.

I. Overview of Cares Act

12. The CARES Acct is a federal law enacted on March 29, 2020, designed.
to provide emergency financial assistance to the millions of Americans who are
suffering the economic effects caused by the COVID-19 pandemic. One source of
relief provided by the CARES Act was the authorization of up to $349 billion in
SBA-guaranteed forgivable loans to small businesses through the Paycheck
Protection Program (PPP). In April 2020, Congress authorized over $300 billion in
additional PPP funding.

13. The PPP allows qualifying small-businesses and other organizations to
receive loans with a maturity of two years and an interest rate of 1 percent. PPP loan
proceeds must be used by businesses on payroll costs, interest on mortgages, rent,
and utilities. The PPP allows the interest and principal to be forgiven if businesses
spend the proceeds on these expenses within eight weeks of receipt and use at least
75 percent of the forgiven amount for payroll.

14. As will be explained below, a PPP loan was submitted by Joshua

Edwards, on behalf of ASLAN International Ministry, Inc., to First Home Bank, a
5
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 6 of 20 PagelD 6

federally insured institution, in St. Petersburg, FL, using fabricated and/or fictitious
documentation in an attempt to fraudulently obtain funds from the federal
government.

Il. Background of ASLAN International Ministry, Inc.

15. According to records contained on the Florida Division of
Corporations’ (FDC) website, ASLAN International Ministry, Inc. (ASLAN) was
originally established in Ohio on June 16, 2005. On June 5, 2018, Dr. Evan
Edwards, on behalf of ASLAN, filed an application to conduct business in Florida as
a Foreign Not For Profit Corporation. In the application, Dr. Evan Edwards was
listed as the registered agent, Chairman, and President of the business, Joshua
Edwards (Evan Edwards’ son) was listed as the Vice President and a Director; Dr.
Joy Edwards (Evan Edwards’ daughter) was listed as the Secretary and a Director;
W.G. was listed as the Vice Chairman, and M.B. was listed as a Director. The
application indicated that the purpose of the business was “religious.”

16. According to FDC records, the most recent annual report, filed on April
3, 2020, changed ASLAN’s business address to 5104 N. Orange Blossom Trail 115,
Orlando, FL, 32810. The officers/directors listed above remained the same.
However, Joshua Edwards was then listed as ASLAN’s registered agent. Both
Joshua and Evan Edwards signed the annual report on behalf of ASLAN.

17. On September 7, 2020, agents went to the business address listed for

ASLAN on the FDC’s website. Agents observed an “ASLAN International
6
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 7 of 20 PagelD 7

Ministry” sign above the door. When agents knocked on the door, no one
answered, and the door was locked. Agents interviewed the tenants adjacent to
ASLAN’s office about the daily ongoing activities at the office, who said that they
had not observed anyone coming in or out of ASLAN’s office, to include deliveries,
or seen other signs that the office was being occupied.

18. Agents also interviewed the property manager, who could not recall
any interactions with the tenants/occupants of ASLAN in the previous year.

19. On September 11, 2020, an agent reviewed the website
“www.aslandinternational.org,” which was believed to be ALSAN’s operating
website at the time. The website contained generic religious information believed to
have been taken from other websites and generated as their own information. The
links on that website that allowed for a user to give a donation or seek employment
were inactive.

20. As of September 12, 2020, www.aslandinternational.org, and other
websites possibly linked to ASLAN, such as www.aslaninternation.com and
www.aslandintl.org, were no longer active on the internet. Agents believe that this
was a result of the targets of the investigation being aware of interviews conducted by
the USSS and/or Edmonton Police Service in Canada.

A. Interview with M.B.

21. On September 9, 2020, and again on September 14, 2020, agents spoke

on the phone with M.B. M.B. advised he last spoke with Evan Edwards in 2012.
7
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 8 of 20 PagelD 8

M.B. indicated that he met Evan Edwards while in the United States Air Force and
deployed to Turkey between the years 1988-1989. M.B. said Evan Edwards was on
a missionary trip called “Operation Mobilization.” M.B. would volunteer his own
time at “Operation Mobilization” while not working for the military and that is
where he met Evan Edwards. During that time, M.B. knew Evan Edwards as “Ian
Heringa.” M.B. told agents that Heringa changed his name to “Evan Edwards”
after being banned from Turkey so that he could return to Turkey at a later date
under a new identity. M.B. also stated that Evan Edwards’s wife also changed her
name from “Mary Ann Heringa” to “Mary Ann Edwards.”

22. M.B. further explained that he incorporated ASLAN for Evan Edwards
in Cincinnati, Ohio, in 2005, in order for individuals to donate to the non-profit
organization in the United States. However, M.B. was unware his name was still
being used by ASLAN in business records, and he did not authorize anyone to use
his name on any such records. M.B. also indicated that during his involvement with
ASLAN, they would receive approximately $1,500.00 in monthly donations.

Il. The PPP Loan

23. Onthe same day that ASLAN’s changed its business address (April 3,

2020) with the FDC, a PPP loan application was submitted electronically and signed

by Joshua Edwards, on behalf of ASLAN.' The loan was submitted to First Home

 

| Agents confirmed that the loan application was submitted using the unique
Internet Protocol (IP) address of 99.61.105.183. The Internet Service Provider (ISP)
8
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 9 of 20 PagelID 9

Bank in St. Petersburg, FL. The application sought $6,911,094.97 from First Home
Bank to cover payroll, rent/mortgage interest, and utilities. After the financial
lending institution processed the loan application, they determined, based upon the
supporting documentation provided by ASLAN, that the business would be eligible
to receive $8,417,200.00 instead of the original amount requested. When bank
officials emailed Joshua Edwards that ASLAN was eligible for more money, Joshua
Edwards indicated that ASLAN would accept the larger loan disbursement.

24. The application listed ASLAN’s address at 504 N. Orange Blossom
Trail #115, Orlando, FL 32810. The application indicated that ASLAN was a
501(c)(3) non-profit organization and had 486 employees with an average monthly
payroll of $2,764,438.00. Joshua Edwards provided a canceled check, indicating the
loan proceeds should be deposited into Wells Fargo Bank account number ending in
6941 held in the name of ASLAN .

25. As part of the application process, Edwards provided payroll reports,
IRS Form 990 (provides the public with financial information about a non-profit)
and IRS Form 941 (Employer’s Quarterly Federal Tax Return). The IRS Form 941
provided as supporting documentation showed ASLAN had 481 employees, with

$10,909,080 in wage, tips, and other compensation for Quarters 2, 3, and 4 of 2019.

 

was identified as ATT. Per ATT representatives, the subscriber for the unique IP
address, 99.61.105.183, was listed as Joshua Edwards at the same address in New

Smyrna Beach, Florida as listed on Joshua Evans driver’s license.
9
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 10 of 20 PagelID 10

The IRS Form 990 provided as supporting documentation showed ASLAN’s total
revenue for 2019 was $51,869,741.00 for 2019 and $48,235,824.00 for 2018.

26. As part of the application, there was a cover letter on letterhead from
WINTAX Chartered Professional Accountants, which had the same address as
ASLAN. The cover letter indicated that records from six of ASLAN’s financial
accounts were provided, which showed summaries of receipts and disbursements and
schedules of transactions for ASLAN’s accounts as of January 31, 2020. At the end
of the cover letter, it says “read and approved” and then listed four names—Evan
Edwards, W.G., K.K., and a fourth name which was illegible.

27. Although the cover letter indicated that summaries for six accounts
were being provided, only five summaries were provided. Below are the accounts,
with their listed balances as of January 1, 2020:

a. TD Bank Account ending in 7438—$250,000;

b. TD Bank Account ending in 1504—$91,500.00;

Cc. TD Bank Account ending in 8831—$250,000.00;

d. Wells Fargo Account ending in 0028—$873,845.00;

e. Wells Fargo Account ending in 6941—statements not provided;
and

f. Fifth Third Bank Account ending in 2448—$250,000.

10
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 11 of 20 PagelD 11

28. Arepresentative from TD Bank confirmed that neither ASLAN nor any
of its corporate officials were accounts holders, or held signatory authority, for
accounts ending in 7438, 1504, and 8831.

29. A representative from Fifth Third Bank indicated that ASLAN did have
an account ending in 2448, but the account was closed in 2018. Accordingly, the
representation that ASLAN had $250,000 in that account as of January 1, 2020 was
false.

30. Arepresentative from Wells Fargo Bank confirmed that neither
ASLAN nor any of its corporate officials were the accounts holders, or held
signatory authority, for an account ending in 0228. However, as will be discussed
more fully below, Wells Fargo Account ending in 6941 does exist.

31. The IRS Forms 990 and 941 that were provided by ASLAN were
purportedly signed by W.G., acknowledging, under penalties of perjury, that he
examined the returns, including accompanying schedules and statements, and to the
best of his knowledge and belief, they were true, correct, and complete.

32. On September 8, 2020, agents attempted to interview W.G. via
telephone. Agents ultimately spoke with an unidentified male, who advised W.G.
had dementia and was unable to talk on the telephone. Thereafter, on or about
September 11, 2020, Edmonton Police Service were able to locate W.G. W.G. is in
his 70’s and has suffered from dementia since 2017. Accordingly, an interview was

conducted thru his son while W.G. remained silent and unresponsive. W.G.’s son
11
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 12 of 20 PagelD 12

stated that his father has known Heringa (Evan Edwards) for many years, and had
done some accounting for ASLAN in the past, but nothing since at least 2017 due to
his mental state.
IV. Tracing of Funds from PPP Loan to Accounts Sought for Forfeiture
A. Transfer of PPP Funds to Wells Fargo Bank Account ending in 6941
held in the name of ASLAN International Ministry, Inc. (Wells
Fargo Account #1)
33. On May 14, 2020, First Home Bank approved and closed on ASLAN’s
PPP loan. Thereafter, on May 15, 2020, First Home Bank wired $8,417,200.00 to
Wells Fargo Account #1. Joshua and Evan Edwards were the signatories on the
account.
34. Prior to the funds from First Home Bank being deposited into Wells
Fargo Account #1, the balance in the account was $25.00. No other deposits were

made into the account during the relevant time frame.

B. Transfer of PPP Funds to Wells Fargo Bank Account ending in 6958
held in the name of ASLAN International Ministry, Inc. (Wells
Fargo Account #2)

35. After the funds were deposited into Wells Fargo Account #1,
$8,417,210 was transferred to Wells Fargo Account #2 as follows:
a. June 29, 2020—$918,540.00;
b. July 03, 2020—$918,540.00;
c. July 06, 2020—$918,540.00;

d. July 07, 2020—$918,540.00;
12
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 13 of 20 PagelD 13

e. Aug. 06, 2020—$9 18,540.00;
f. Aug. 06, 2020—$918,540.00;
g. Aug. 06, 2020—$918,540.00;
h. Aug. 06, 2020—$918,540.00; and
i. Aug. 06, 2020—$153,350.00.

36. Prior to these transfers, Wells Fargo Account #2 held only $525.00.
There were no other deposits into the account during the relevant time frame. Joshua
and Evan Edwards were the signatories on the account.

C. Transfer of PPP Funds to Bank of America Account ending in 8882

for an account held in the name of ASLAN International Ministry,
Inc. (BOA Account #1)

37. After the funds were deposited into Wells Fargo Account #2, a total of

$8,417,675 was wired transferred to BOA Account #1 as follows:
a. June 29, 2020—$918,540.00;
b. July 08, 2020—$3,674,160.00; and
C. Aug. 06, 2020—$3,824,975.00.

38. Prior to these transfers, BOA Account #1 held only $100.00. There
were no other deposits into the account during the relevant time frame, but $31.18 in
interest was earned. Joy Edwards (Joshua’s sister) was the sole signer on the
account.

D. Transfer of PPP Funds to Bank of America Account #898116276448
held in the name of Church of Florida, Inc. (BOA Account #2)
13
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 14 of 20 PagelD 14

39. After the funds were deposited into BOA Account #1, $8,417,210 was

wire transferred to BOA Account #2 as follows:

a.

b.

i.

j.

July 02, 2020—$918,540.00;

July 09, 2020—$918,540.00;

July 17, 2020—$918,540.00;

July 27, 2020—$918,540.00;
Aug. 03, 2020—$918,540.00;
Aug. 13, 2020—$918,540.00;
Aug. 17, 2020—$918,540.00;
Aug. 24, 2020—$918,540.00;
Aug. 31, 2020—$918,540.00; and

Sept. 04, 2020—$150,350.00.

40. Joy Edwards was the sole signatory on the account. The account was

opened on June 23, 2020. Prior to these transfers, BOA Account #2 held only

$100.00. There were no other deposits, other than minor wire transfer fees, into the

account during the relevant time frame, but $216.38 in interest was earned. As

discussed below, the only funds withdrawn from this account during the relevant

time frame was $2,718,540 that was transferred to Bank of America Account

#898 107273900 held in the name of Church of Florida, Inc. On or about

14
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 15 of 20 PagelD 15

September 16, 2020, the USSS seized approximately $5,698,846.38 from this

account.

E. Transfer of PPP Funds to Bank of America Account #898107273900
held in the name of Church of Florida, Inc. (BOA Account #3)

41. After the funds were deposited into BOA Account #2, $2,718,540 was

wire transferred into BOA Account #3 as follows:
a. July 27, 2020 — $900,000.00;
b. July 28, 2020 — $918,540.00; and
C. Aug. 03, 2020, $900,000.

42. Joy Edwards was the sole signatory on the account. The account was
opened on June 23, 2020. The initial account balance prior to the funds being
deposited into the account was $100.00. No other funds were deposited into the
account during the relevant time frame.

43. The only withdrawal from this account after the fraud proceeds were
deposited into it was the money that was to be used for the purchase of the multi-
million residence in Orlando. On or about September 16, 2020, the USSS seized.
approximately $1,850,165.00 from this account.

F. Funds Sought For Forfeiture Held by Title Company

44, On July 29, 2020, $868,250.00 was wire transferred from BOA Account
#3 to Royal Bank of Canada account ending in 6874 held in the name of Mary Jane

Edwards. Thereafter, on or about July 30, 2020, $868,250.00 was wire transferred

15
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 16 of 20 PagelD 16

to First American Trust Bank account #3126180000 held in the name of First
American Title Insurance Company.

45. The investigation revealed that $868,250.00 was sent to First American
Title Insurance Company was for the purchase of a residence located on Symphony
Grove Drive in Orlando, FL for $3,713,000.00. After speaking with the real estate
company, agents learned that Mary Jane Edwards was the only listed party on the
purchase contract. On or about September 16, 2020, the USSS seized the
approximately $868,250.00 held by the title company that was to be used for the
purchase of the residence by Mary Jane Edwards.
V. Additional Investigation

46. On September 16, 2020, the USSS obtained a Federal search warrant to
search the residence in New Smyrna Beach, FL believed to be occupied by the
Edwards family (Evan, Mary, Josh, and Joy). The search warrant was executed the
following day. The residence appeared to have been cleared out, and no persons or

vehicles were located at the residence.”

 

2 USSS agents interviewed the Edwards’ neighbors, who indicated that the last time
anyone was observed at the residence was on September 9, 2020. The neighbors
also indicated that Evan and Josh Edwards came to their residence the night of
September 8, 2020 to ask whether two men had come to ask them questions. (USSS
agents had been to the Evans’ residence that day in an attempt to interview them, but
no one answered the door. Agents left their business cards at the door). The
neighbors told Evan and Josh that two men had come to their house to ask them
who lived at the Edwards’ residence.

16
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 17 of 20 PagelD 17

47. On September 17, 2020, the Edwards’ vehicle was stopped by the
Florida Department of Law Enforcement (FDLE) on I-75 northbound at mile
marker 433 for a speeding violation. Josh, Evan, Mary and Joy were inside the
vehicle. Evan told the FDLE officer that they were on their way to Texas for a
conference, but could not give any specifics about the conference.

48. Evan was in the front passenger seat with an opened box containing a
laser printer on his lap. Also in plain view was an open, dark colored Faraday bag
containing what appeared to be multiple laptops and tablets. In the rear passenger
seat were two clear garbage bags containing what appeared to be shredded
documents. In the rear cargo area, multiple suitcases were stacked from floor to the
ceiling, along with a document shredder. The only viable seats in the vehicle that
could be occupied were the front driver and passenger seats along with the rear driver
side passenger seat and the rear center seat. The remainder of the vehicle was packed
tightly with back packs and luggage.

49, An inventory search of the vehicle resulted in the discovery of: 1)
multiple back packs containing external hard/USB drives; 2) a document shredder;
3) a Costco receipt showing that the shredder was purchased on September 8, 2020 at
3:55 p.m., approximately two hours after USSS agents attempted to interview the
Edwards at their residence; 4) suitcases containing business records and other
financial documents; 5) multiple credit cards/gift cards for various banks; and 6)

laptops, tablets, and a SunPass transponder which were packed into a Faraday bag
17
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 18 of 20 PagelD 18

inside another Faraday bag. Also found in the vehicle was a hand written note
detailing that the Department of Homeland Security has frozen their account
because of an SBA/PPP loan, and the USSS door hanger with SA Moody’s cell
phone number that USSS agents had left on the Edwards’ residence door on
September 8, 2020.

50. A Federal search warrant was obtained for the items located in the
vehicle. A forensic exam of the seized electronic items revealed saved media reports
of SBA fraud cases involving religious organizations and media articles pertaining to
recent SBA loan fraud investigations, to include arrests of fraudulently obtained PPP
loan suspects dated prior to the start of this investigation in September of 2020.

51. Other electronic documents located in the search include a 49 page
research manual published by the Bureau of Justice related to “Tracing Money
Flows Through Financial Institutions,” as well as evidence that the Edwards each
received $2,000.00 for COVID-19 relief from the Government of Canada, as well as
evidence of another attempt to apply for a SBA PPP loan for ASLAN though
another lender.

CONCLUSION

52. As required by Supplemental Rule G(2)(f), the facts set forth herein
support a reasonable belief that the government will be able to meet its burden of
proof at trial. Specifically, probable cause exists to believe that the Defendant Funds

are proceeds of bank fraud offenses in violation of 18 U.S.C. § 1343, and property
18
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 19 of 20 PagelD 19

involved in money laundering offenses, and are therefore subject to forfeiture

pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (a)(1)(C).

Dated: December! 2020

By:

Respectfully Submitted,

MARIA CHAPA LOPEZ
United States Attorney

A asi Qed LTS

NICOLE M. ANDREJKO

Assistant United States KO net
Florida Bar No. 0820601

400 W. Washington Street, Suite 3100
Orlando, Florida 32801

(407) 648-7500 — telephone

(407) 648-7643 — facsimile

E-mail: nicole.andrejko@usdoj.gov

19
Case 6:20-cv-02269-JA-DCI Document1 Filed 12/14/20 Page 20 of 20 PagelD 20

VERIFICATION

I, Aaron M. Moody, hereby verify and declare under penalty of perjury,
that I am a Special Agent with the United States Secret Service, and pursuant to
28 U.S.C. § 1746: (1) I have read the foregoing Verified Complaint for Forfeiture
in Rem and know the contents thereof; and (2) that the matters contained in the
Verified Complaint are true to my own knowledge and belief.

The sources of my knowledge and information and the grounds of my
belief are the official files and records of the United States Secret Service, as well
as my investigation of this case together with other law enforcement agents. I
hereby verify and declare under penalty of perjury that the foregoing is true and
correct.

Executed this | day of December, 2020.

 

Special Agent
United States Secret Service

20
Case 6:20-cv-02269-JA-DCI Document 1-1 Filed 12/14/20 Page 1 of 1 PagelD 21
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEH INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

JS.44° (Rev. 11/15)

 

Approximately $5,698,846.38 seized from Bank of America, et al.
United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US, PLAINTIFF CASES)

(¢c) Attorneys (Firm Name, Address, and Telephone Number)

NOTE:

Attomeys (if Known)

 

County of Residence of First Listed Defendant

Orange

(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Ptace an "x" in One Box Only} Il. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Of 1 U.S. Govemment G3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 _ Incorporated or Principal Place o4 06
of Business In This State
O02 US. Government 0 4 Diversity Citizen of Another State GO 2 © 2 Incorporated and Principal Place aos os
Defendant (indicate Citizenship of Parties in Hem Hl) of Business In Another State
Citizen or Subject of a O03 O 3 Fereign Nation Ge o6
Foreign Country
IV. NATURE OF SUIT (Piece an “x” in One Box Only)
= CONTRACT . _ TORTS x: _FORFEITURE/PENALTY | BANKRUPTCY: OTHER STATUIES__ ]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure O 422 Appea! 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal GC 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability % 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability OC 367 Health Care/ 6 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical __PROPERTY RIGHTS | O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers” Product Liability © 830 Patent O 450 Commerce
0 152 Recovery of Defaulted Liability C1 368 Asbestos Personal © 840 Trademark 1 460 Deportation
Student Loans O 340 Marine Injury Product __ 6 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability fs LABOR fe: P = Cormpt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0 710 Fair Labor Standar. O 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits G6 350 Motor Vehicle 0 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
CO 160 Stockholders’ Suits 6 355 Motor Vehicle O 37) Truth in Lending 0 720 Labor/Management OG 863 DIWC/DIWW (405(g}) | 850 Securities/Commodities’
0 190 Other Contact Product Liability (J 380 Other Personal Relations O 864 SSID Title XVI Exchange
0 195 Contract Product Liability [0 360 Other Personal Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) O 890 Other Statutory Actions
OF 196 Franchise Injury © 385 Property Damage O 751 Family and Medical G 891 Agricultural Acts
O 362 Personal Injury - Product Liability Leave Act OG 893 Environmental Matters
Medical Malpractice 0 790 Other Labor Litigation O) 895 Freedom of information
*” “- SREAL PROPERTY==.-._ 1 = CIVIERIGHTS —-_"_— | PRISONER PETITIONS {0 791 Employee Retirement FEDERAL TAX SUITS <_- Act
0 210 Land Condemnation G 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure O 441 Voting O 463 Alien Detainee or Defendant) O} 899 Administrative Procedure
O 230 Rent Lease & Ejectment 6 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Ton Product Liability Accommodations O 530 General OF 950 Constitutionality of
© 290 All Other Real Property 0 445 Amer. w/Disabilities -]|O 535 Death Penalty : “IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
6 446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration
Other © 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Ptace an “X" in One Box Only}
2X1 Original 2 Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Miultidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation

VI. CAUSE OF ACTION

 

tute under which

Fe OSE: SE SRA THER) ang

Brief description of cause: . a.
property purchased with proceeds of violations of 18 U.S.C. § 1343 and involved in violations of 18 U.S.C. § 1957

(specify)

3s fact it iB (pe not cite jurisdictional statutes untess diversity):

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: Yes 2fNo
VIII. RELATED CASE(S)
@ instructions):
IF ANY JUDGE DOCKET NUMBER
DATE Mt | ee TURE STN RECORD
FOR OFFIC! on Oe e * )
RECEIPT 4 AMOUNT APPLYING IFP JUDGE MAG. JUDGE
